LAUBIE, J.
The action was brought by the county treasurer to recover the tax imposed upon parties engaged in the business of trafficking in intoxicating liquors, claiming that Murray, defendant below and plaintiff here, was engaged in such business and therefore liable for this tax, and the court below so held.
There is an agreed statement of facts which, with the pleadings, ■constitute the record; and in that agreed statement of facts it is declared that the traffic in which this man was engaged was not in intoxicating liquors. He was selling Friedon malt beer, which it is agreed by the parties was not intoxicating. The claim of the defendant below, plain-. tiff in error, is that no tax under the statute could be levied upon the traffic in nonintoxicating malt liquor, and that is the question presented to us; and its settlement depends upon the construction to be given to -fehe statute.
That statute, 98 O. L. 99, is an amendment of See. 1 of the Dow act “providing against the evils resulting from the traffic in intoxicat*248ing liquors,” as amended February 20, 1896, which it changed in two' respects in reference to the matter in question, and reads as follows:
“Upon "the-business Of trafficking in'spirituous,'vinous, malt or other intoxicating liquors, there shall be assessed- yearly, and shall be paid into the county treasury, as hereinafter provided, by every person, corporation, or copartnership engaged therein, and for each place where such business is carried on by or for such persons, corporations, or copartnership, the sum of $1,000.”
One amendment is in regard to the amount of the tax, which it. increased, and the other is'in .reference to the liquors'trafficked in'. Both, of the .former acts described them as “spirituous,'vinous, malt, or any intoxicating liquors,” with a comma after the words, “spirituous, vinous, malt,” while in the present act they aré described -as “spirituous,, vinous, malt or other intoxicating liquors” with no comma after the word “malt,” so that the legislature, in thus altering the statute, must, háve intended to limit .the tax.to the traffic .in intoxicating liquors only.
The Supreme Court (State v. Kauffman, 68 Ohio St. 635, 644 [67 N. E. Rep. 1062]) in construing See. 1, as amended February 20, 1896, did hold that malt liquor was of two kinds, intoxicating and nonintoxieating, and that those words in such"-section, to wit, “malt, or any intoxicating liquors, ’ ’ were so broad as to include both — that the generic term “malt liquors,” included both! Since that decision, was: made and published this amendment Was made changing tÜe wording and punctuation of the statute, and it is fair to assume that the legislature-thereby-intended to change and limit the kind of liquor trafficked in, when it increased the tax so heavily -in an effort to abolish the evils, resulting .from the traffic in intoxicating liquors.. • Undoubtedly it-did mean a change so far as the- amount of the tax is concerned, because it. increased it, and the question now is whether or not the legislature intended to.change the law in.the other respect, in view of the ruling of the Supreme Court upon the original act, by changing the words ‘‘malt, or any intoxicating liquors.” to “malt or other intoxicating liquors.”.
The word “other’.’ has, and is entitled to and receives a double’ meaning in phrases of this character. It will, for example, include all' other articles of the kind named, not theretofore specified, as where a number of intoxicating liquors are specifically named followed by the words “or other intoxicating liquors.” Again, the use of the word in the phrase “spirituous, vinous, malt or other intoxicating liquors”' illustrates the other meaning - of the word “other.” Where it is thus connected, and coupled,;’-with/words , used .as mere adjectives,, then it.. *249means that all the articles thus previously .referred to, but not speoifi-r, cally-named, are of the character generally described, to wit, “intoxicating liquors.”
Article .2, See. 16, of the- constitution provides that all acts .of a,: general nature shall have but one subject, and that such subject shall, be expressed in the title of the act. “These titles are part of the statutes, and are to be considered in arriving at the intent .of the legislature.” Harris v. State, 57 Ohio St. 94 [48 N. E. Rep. 284], If, therefore, there were any doubt upon the question here, whether or not the-word “malt” as here used means both characters of liquors, intoxicating and nonintoxicating, then the court would look to the title itself in order to enable it. to find and ascertain what meaning the legislature-intended by such word; and here, if there be any doubt about it, the-title .of this act removes all such doubt.
It is entitled “An act providing against the evils -resulting from the .traffic in intoxicating liquors,” and the act itself refers solely to-intoxicating liquors, which would seem to indicate pretty clearly that, the legislature intended to impose the. tax solely upon traffic in intoxicating liquors. The subject-matter of .this, the Dow act, as expressed in the body of the act as well as in the title, is intoxicating liquors, with the. expressed purpose and design of abolishing “the evils resulting; from the traffic in intoxicating liquors, ’ ’ and how can anyone conceive,, from the use of such language, defining expressly the subject and purpose of the act, that the legislature .intended to, or did, impose the tax upon the traffic in mom-intoxicating liquors.
But the words of the section in question: “Upon the business-■ of trafficking in spirituous, vinous, malt or other intoxicating liquors ’ ’' need no such help in their construction. There is a comma after-. “spirituous” and after “vinous” but none after “malt.” It is connected directly and coupled with the words “or other intoxicating-liquors. ’ ’
AVhere in a statute of this character an article is particularly specified and named, to which is attached a well understood meaning, there: might be a different construction put upon it, and there has been in such a ease by the Supreme Court of this state. But here, “spirituous, vinous, malt” what are they? Spirituous what? Yinous what? Malt-, what? AVe know not, disregarding the title of the act, until we reach the words defining the subject-matter of the act, “intoxicating liquors,”, the traffic in which is to be taxed. Then we know that the articles are spirituous intoxicating liquors, vinous intoxicating liquors, malt, in*250toxicating liquors. “Spirituous,” “vinous,” “malt” are adjectives as thus used, and do not define any special article standing alone. Malt is a grain, commonly known as barley. Would anyone contend the legislature intended to tax trafficking in barley? As here used it is a mere adjective and was not intended to name the article trafficking in which was to be taxed.
In Cincinnati, L. & S. Tpk. Co. v. Neil, 9 Ohio 11, where the question was as to toll, this part of the provision was before the court for construction, “for every coach, chariot, or other four wheeled pleasure carriage;” and it was claimed that a stage coach was not a “pleasure carriage” and that the act included only pleasure carriages. Now the word “coach” is a noun and was thus used as such, and specified a definite article. The court says in this connection:
“It is contended the word other, in the clause of the act describing these vehicles, refers to coach as well as chariot, and the substantive chariot, used in the sentence adjeetively, qualifies coach, and carries with it the signification of pleasure coach. We do not so understand it. Coach forms a distinct member of the sentence; chariot then intervenes; and this Johnson defines a half coach with four wheels, used for convenience and pleasure. Then follow the words other four wheeled pleasure carriage; and chariot and carriage are coupled directly by the disjunctive or, intended to comprehend all pleasure carriages, other than chariots, but having no relation to coaches. We would not oppose the mere grammatical construction of a sentence, to the obvious meaning of the legislature; but both concur here. A mail coach and a stage coach, are nevertheless coaches. A coach is the description in the act. The defendants’ coaches are run on the road with the mail and with passengers, and must pay the toll assessed upon coaches.”
So that the term “coach” was held to be a distinct member of the sentence and not used adjeetively and of itself defined a certain kind of vehicle. Do the words “spirituous, vinous, or malt,” as here used, define a specific article? Here malt and the words “other intoxicating liquors” are coupled directly together by the disjunctive word “or,” intending to include all intoxicating liquors other than those made from malt, and thus meaning and including only such liquors made from malt as are intoxicating.
Neither spirituous, vinous nor malt, standing alone defines any special article, and disregarding the title of the act, it cannot be told what article is meant by the legislature until the words “intoxicating liquors” are reached.
*251In Myers v. Seaberger, 45 Ohio St. 232, 235, the court says:
“The rule as above stated is qualified as to ‘money’ by Sec. 2734 Rev. Stat. By this section every person of full age and sound mind is required to list for taxation ‘all moneys invested, loaned, or otherwise, ■controlled by him, as agent or attorney, or on account of any other person or persons.’ * * * The agent of the defendant had no power to loan or invest money for her in this state. His duties were confined to the collection of that which had been loaned, and transmitting it to his principal as fast as it was collected. The phrase, ‘or ■otherwise controlled by him, ’ must be construed to mean, in a manner .similar to the loaning and investing of money; for it is a settled rule of construction that; in accordance with the maxim noscitur a sociis, -the meaning-of a word may be ascertained by reference to the meaning ■of words associated with it; and again, according to a similar rule, the coupling of words together shows that they are'to be understood in the same sense.”
Both of these maxims — noscitur a sociis, and ejusdem generis — apply to the case here.
Here “malt or other intoxicating liquors” are coupled together. Neither spirituous, vinous nor malt is a distinct part of the sentence, but are coupled with, and their meaning can be ascertained only by reference to the words “or other intoxicating liquors,” so that, under these rules, where all are associated together, are combined together, they frame but one intent, purpose and meaning, and that is to levy .a tax upon trafficking in intoxicating liquors, as specified in the title.
We can see no good reason why this case should not be reversed, -there being no dispute, but it being agreed, as to the facts, that the -trafficking in malt by defendant below was not in intoxicating malt, but in nonintoxicating, and the petition of the plaintiff below will be dismissed at his costs.
Cook and Metcalf, JJ., concur.